Citation Nr: 1341213	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  07-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as porphyria cutanea tarda (PCT). 

2.  Entitlement to service connection for residuals of chemical burns. 

3.  Entitlement to service connection for a disability manifested by abnormal liver function tests and claimed as liver disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to October 1980 and from February 1991 to September 1991, to include service in the Republic of Vietnam from October 1962 to September 1963 and from July 1971 to October 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

When the case was most recently before the Board in March 2013, it was decided in part and remanded in part.  

Upon return from the most recent remand, the Veteran's representative has asserted that the claim for service connection for porphyria cutanea tarda includes a more general claim for service connection for a skin disability, including dermatitis which was diagnosed on the recent VA examination.  The Board agrees.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Additional development is required with respect to the claims for service connection.

Pursuant to the April 2011 remand, copies of the Veteran's service personnel records for his period of service from 1960 to 1980 were obtained.  A copy of his DD 214 for his period of active duty from February to September 1991 was also obtained.  This record indicates that he was activated for Desert Shield/Desert Strom service, but that he had no foreign service.  The Veteran asserts some of his disabilities were incurred during this period of service while he was stationed in Saudi Arabia.  While this DD 214 does not support this claim on its face, it also indicates that a DD 215 would be subsequently issued with possible corrected information.  A DD 215 dated November 15, 1991, is of record, but does not appear to correct any information on the DD 214, nor does it address the missing information which the DD 214 indicates will be addressed in a subsequent DD 215.  Again, these additional records have not been sought.  

Service treatment records for the Veteran's period of active duty service in 1991 have not been obtained.  Dental records for this period of active duty are of record, but service medical treatment records for his period of active duty in 1991 are not.  The May 2011 response from the National Personal Records Center indicates that the service personnel records have been "retired to Code 13, the Health Record was not."  This strongly implies that the service treatment records for the period of service in 1991 are in a different location.

Additional attempts to obtain complete copies of the Veteran's service personnel records and service treatment records for his period of service in 1991 must be made.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

In the March 2013 remand, the Board ordered attempts to obtain the missing service treatment records and DD 215 from the Veteran's period of active duty.  Review of the record does not reveal that the ordered development was attempted.  A remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Additional medical opinions are necessary based upon the diagnoses reported in the recent VA Compensation and Pension examination reports.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide all required notice in response to the claim for service connection for skin disability other than porphyria cutanea tarda.

2.  Undertake all indicated development to obtain all outstanding records pertinent to the Veteran's claims, to include any available outstanding service treatment records for his period of service from February 1991 to September 1991 along with a copy of the DD 215 issued with respect to this period of service if the Veteran is unable to provide such documentation.  The extent of the efforts to obtain such records should be documented in the record if the requested records are not obtained. 

3.  Then, return the case to the physician who conducted the June 2013 VA skin examination.  The claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be made available to and reviewed by the examiner.  

With respect to the seborrheic dermatitis diagnosed on the June 2013 examination, the physician should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's period of active service from September 1960 to October 1980, and/or his period of active service from February to September 1991.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, the examiner should explain why the opinion cannot be provided.

If the June 2013 examiner is unavailable, the claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be provided to another physician with sufficient expertise who should be requested to review the Veteran's pertinent history and provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  Return the case to the physician who conducted the May 2013 liver disorder examination..  The claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be made available to and reviewed by the examiner.  

With respect to the diagnosed cirrhosis of the liver, the physician should state an opinion as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's periods of active military service from September 1960 to October 1980 and/or February 1991 to September 1991.  

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, the examiner should explain why the opinion cannot be provided.

If the June 2013 examiner is unavailable, the claims files and any pertinent evidence in the electronic files that is not contained in the claims files must be provided to another physician with sufficient expertise who should be requested to review the Veteran's pertinent history and provide the required opinion with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

5.  The RO or the AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or the AMC should adjudicate the issues on appeal, including the issue of entitlement to service connection for skin disability other than porphyria cutanea tarda.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

